Case: 20-1879    Document: 18     Page: 1   Filed: 11/04/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   JESUS S. JUAREZ,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1879
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-2386, Judge William S. Green-
 berg.
                 ______________________

                Decided: November 4, 2020
                 ______________________

    JESUS S. JUAREZ, San Antonio, TX, pro se.

     RAFIQUE OMAR ANDERSON, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by JEFFREY B. CLARK, ELIZABETH MARIE HOSFORD,
 ROBERT EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN,
 JONATHAN KRISCH, Office of General Counsel, United
 States Department of Veterans Affairs, Washington, DC.
Case: 20-1879    Document: 18     Page: 2    Filed: 11/04/2020




 2                                          JUAREZ   v. WILKIE



                  ______________________

     Before LOURIE, CHEN, and STOLL, Circuit Judges.
 PER CURIAM.
     Jesus S. Juarez appeals a decision from the United
 States Court of Appeals for Veterans Claims (Veterans
 Court) affirming the Board of Veterans’ Appeals (Board)
 decision that dismissed his motion for revision based on
 clear and unmistakable error (CUE) as insufficiently pled.
 Because we lack jurisdiction to review the Veterans Court’s
 decision, we dismiss this appeal.
                        BACKGROUND
      Mr. Juarez served on active duty in the U.S. Army from
 August 1991 to April 1995. J.A. 5. On September 9, 1993,
 Mr. Juarez sustained severe injuries as a result of a motor-
 cycle accident. J.A. 55. In conjunction with his discharge,
 Mr. Juarez filed a benefits claim for service connection for
 residuals of the accident, including left-lower extremity
 amputation with disarticulation at the hip, right hydro-
 nephrosis with renal insufficiency and urethral injury, rec-
 tal laceration requiring colostomy, and moderate dementia.
 J.A. 52. The regional office (RO) denied the claim in Octo-
 ber 1995. Id. Instead of appealing the RO’s decision,
 Mr. Juarez filed another claim for benefits in January
 1996. J.A. 5. In response, the RO informed Mr. Juarez
 that reopening his claim required new and material evi-
 dence. J.A. 50. Because Mr. Juarez did not respond to this
 request, the RO denied his claim in June 1996. J.A. 48.
 Mr. Juarez did not appeal.
     In February 2013, Mr. Juarez submitted a statement
 asserting a CUE claim. J.A. 44. He also submitted benefits
 claims for left leg amputation, hemipelvectomy, hip disar-
 ticulation, and spinal scoliosis. J.A. 5–6. In a January
 2015 rating decision, the RO denied both the CUE motion
 and the benefits claims. Id. at 6. Mr. Juarez then timely
Case: 20-1879         Document: 18   Page: 3   Filed: 11/04/2020




 JUAREZ   v. WILKIE                                          3



 filed a notice of disagreement and appealed to the Board.
 J.A. 29–36.
     In February 2019, the Board dismissed Mr. Juarez’s
 CUE motion as insufficiently pled, finding that he had not
 clearly and specifically identified the rating decision he
 was challenging or the error of law or fact that would have
 manifestly changed the outcome. J.A. 13–14. The Board
 also remanded multiple matters to the RO to determine if
 Mr. Juarez’s injuries were the result of an alcohol abuse
 disorder caused by a service-connected psychiatric disor-
 der. Id. at 15–18. Mr. Juarez appealed the dismissal of the
 CUE motion to the Veterans Court. On March 27, 2020,
 the Veterans Court affirmed the decision of the Board.
 Juarez v. Wilkie, No. 19-2386, 2020 WL 1482460, (Vet. App.
 Mar. 27, 2020). Mr. Juarez then timely appealed to this
 court.
                            DISCUSSION
     Our jurisdiction to review a decision of the Veterans
 Court is limited by statute. Gazelle v. Shulkin, 868 F.3d
1006, 1009 (Fed. Cir. 2017). We have “exclusive jurisdic-
 tion to review and decide any challenge to the validity of
 any statute or regulation or any interpretation thereof
 brought under this section, and to interpret constitutional
 and statutory provisions, to the extent presented and nec-
 essary to a decision.” 38 U.S.C. § 7292(c). Absent a consti-
 tutional issue, the court may not review “a challenge to a
 factual determination, or [] a challenge to a law or regula-
 tion as applied to the facts of a particular case.”
 38 U.S.C. § 7292(d)(2). Interpretation of the contents of a
 claim for benefits is a factual issue over which we do not
 have jurisdiction. Ellington v. Peake, 541 F.3d 1364, 1371
 (Fed. Cir. 2008).
     Here, Mr. Juarez does not challenge the validity of any
 statute or regulation nor identify any incorrect legal inter-
 pretation in the Veterans Court’s opinion. He also does not
 identify any arguable violations of his constitutional rights.
Case: 20-1879     Document: 18      Page: 4     Filed: 11/04/2020




 4                                             JUAREZ   v. WILKIE



 Instead, Mr. Juarez argues that the Veterans Court erro-
 neously determined that his CUE motion was insufficiently
 pled—challenging the factual determinations made by the
 Veterans Court as well as the Veterans Court’s application
 of the CUE pleading requirements to his case.
     We lack jurisdiction to review the Veterans Court’s
 finding that Mr. Juarez’s CUE motion was insufficiently
 pled. The question of whether Mr. Juarez sufficiently and
 clearly raised a CUE claim would require us to review and
 interpret the contents of his claim, a factual determination
 not within our jurisdiction per § 7292(d)(2). See Kernea v.
 Shinseki, 724 F.3d 1374, 1382 (Fed. Cir. 2013) (concluding
 that we lack jurisdiction to review the dismissal of a CUE
 claim for failure to identify a specific error or a rating deci-
 sion the appellant alleges contains CUE because it would
 “require us to review and interpret the contents of her
 claim,” a factual issue); see also Andrews v. Nicholson, 421
F.3d 1278, 1283 (Fed. Cir. 2005) (“Quite simply, the [De-
 partment of Veterans Affairs’] duty to sympathetically read
 a veteran’s pro se CUE motion to discern all potential
 claims is antecedent to a determination of whether a CUE
 claim has been pled with specificity.”).
      Additionally, Mr. Juarez contends that the Veterans
 Court’s holding was prejudicial and misquoted a December
 1993 service department memorandum. Appellant’s Br. at
 3–4. Despite Mr. Juarez’s characterization of these issues
 as constitutional, they are constitutional in name only, and
 thus, beyond our jurisdiction. See Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999) (“[Appellant’s] characterization
 of [the] question as constitutional in nature does not confer
 upon us jurisdiction that we otherwise lack.”).
     Mr. Juarez further contends that the Veterans Court
 erred by denying him a presumption of a service connec-
 tion. Appellant’s Br. at 5. Given that the Veterans Court
 never addressed this particular matter, we interpret
 Mr. Juarez’s contentions to be directed to the RO instead
Case: 20-1879         Document: 18    Page: 5   Filed: 11/04/2020




 JUAREZ   v. WILKIE                                           5



 of the Veterans Court. See Durr v. Nicholson, 400 F.3d
1375, 1380 (Fed. Cir. 2005) (noting that pro se pleadings
 should be liberally construed). Whether the RO denied
 Mr. Juarez the presumption of service connection is not the
 subject of this appeal. Therefore, the statutes and regula-
 tions governing the presumption of service connection were
 not relied upon or interpreted by the Veterans Court in
 making its decision. Accordingly, we lack jurisdiction to
 review this issue. 38 U.S.C. § 7292(a).
      Mr. Juarez also makes a number of other arguments:
 (1) the Veterans Court did not explain how his February
 2013 CUE motion failed to collaterally attack a final June
 1996 adverse decision by the RO; (2) the Veterans Court
 failed to satisfy or ignored the requirements of § 5109A(a)
 and (b); and (3) the Veterans Court failed to note both a
 police accident report and his honorable discharge. Appel-
 lant’s Br. at 2–3. As these arguments relate to factual dis-
 putes or applications of law to fact, we lack jurisdiction to
 review them. 38 U.S.C. § 7292(d)(2).
                           CONCLUSION
     We have considered Mr. Juarez’s remaining arguments
 and find them unpersuasive or beyond our jurisdiction to
 review. Accordingly, the appeal from the final judgment of
 the Veterans Court is dismissed.
                           DISMISSED
                              COSTS
     No costs.